Case 2:16-cv-12721-DPH-PTM ECF No. 20 filed 05/18/20    PageID.1647    Page 1 of 5




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

LAMARR VALDEZ ROBINSON,

      Petitioner,             Civil No. 2:16-CV-12721
v.                            HONORABLE DENISE PAGE HOOD
                              CHIEF UNITED STATES DISTRICT JUDGE
CONNIE HORTON,

     Respondent.
_____________________________/

            OPINION AND ORDER ON REMAND HOLDING
      PETITION FOR A WRIT OF HABEAS CORPUS IN ABEYANCE

      This case is on remand from the United States Court of Appeals for

the Sixth Circuit. For the reasons that follow, the Court holds the petition in

abeyance so that petitioner can properly exhaust his sentencing claim with

the state courts.

      Petitioner sought habeas relief on his state court convictions. This

Court denied petitioner’s claims on the merits. Robinson v. Horton, No.

2:16-CV-12721, 2018 WL 3609547 (E.D. Mich. July 27, 2018).

      The United States Court of Appeals for the Sixth Circuit vacated this

Court’s decision with respect to petitioner’s claim that the trial court judge

violated his Sixth Amendment right to a trial by jury by using factors that

had not been submitted to a jury and proven beyond a reasonable doubt or
                                     1
Case 2:16-cv-12721-DPH-PTM ECF No. 20 filed 05/18/20   PageID.1648   Page 2 of 5




admitted to by petitioner when scoring these guidelines variables under the

Michigan Sentencing Guidelines. The Sixth Circuit concluded that

petitioner did not properly exhaust this claim because he failed to fairly

present the claim to the Michigan Supreme Court as part of the appellate

court process. Robinson v. Horton, 950 F.3d 337, 343-46 (6th Cir. 2020).

The Sixth Circuit noted that although this Court had denied the claim on the

merits, the Sixth Circuit concluded that petitioner’s Sixth Amendment claim

was now potentially meritorious in light of their decision in Robinson v.

Woods, 901 F.3d 710, 716-18 (6th. Cir. 2018); cert. den. sub nom. Huss v.

Robinson, 139 S. Ct. 1264 (2019), in which the Sixth Circuit found

Michigan’s mandatory sentencing guidelines scheme to be

unconstitutional. Id., at 347. The Sixth Circuit remanded the case to this

Court to determine whether to dismiss the case without prejudice or hold

the petition in abeyance while petitioner exhausts this claim in the state

courts. Id.

      Exhausting state court remedies in this case requires the filing of a

post-conviction motion for relief from judgment under Michigan Court Rule

6.500, et. seq. See Wagner v. Smith, 581 F.3d 410, 419 (6th Cir. 2009).

Petitioner could exhaust this claim by filing a post-conviction motion for

                                       2
Case 2:16-cv-12721-DPH-PTM ECF No. 20 filed 05/18/20    PageID.1649   Page 3 of 5




relief from judgment with the Wayne County Circuit Court under M.C.R.

6.502. Denial of a motion for relief from judgment is reviewable by the

Michigan Court of Appeals and the Michigan Supreme Court upon the filing

of an application for leave to appeal. M.C.R. 6.509; M.C.R. 7.203; M.C.R.

7.302. See Nasr v. Stegall, 978 F. Supp. 714, 717 (E.D. Mich. 1997).

Petitioner would be required to appeal the denial of his post-conviction

motion to the Michigan Court of Appeals and the Michigan Supreme Court

in order to properly exhaust the claim that he would raise in his post-

conviction motion. See e.g. Mohn v. Bock, 208 F. Supp. 2d 796, 800 (E.D.

Mich. 2002).

      The Court’s only concern in dismissing the current petition involves

the possibility that petitioner might be prevented under the one year statute

of limitations contained within 28 U.S.C. § 2244(d)(1) from re-filing a

petition for a writ of habeas corpus following the exhaustion of this issue in

the state courts. A common circumstance calling for abating a habeas

petition arises when the original petition was timely filed, but a second,

exhausted habeas petition would be time barred by the AEDPA’s statute of

limitations. See Hargrove v. Brigano, 300 F.3d 717, 720-21 (6th Cir. 2002).

A federal district court has the discretion to stay a habeas petition in order

                                       3
Case 2:16-cv-12721-DPH-PTM ECF No. 20 filed 05/18/20      PageID.1650    Page 4 of 5




to allow the petitioner to present his unexhausted claims to the state courts

in the first instance, and then to return to the federal district court for

habeas review of his completely exhausted petition. See Rhines v. Weber,

544 U.S. 269, 272-78 (2005). A federal court may stay a federal habeas

petition and hold further proceedings in abeyance pending resolution of

state court post-conviction proceedings, if there is good cause for failure to

exhaust and the unexhausted claims are not “plainly meritless.” Rhines,

544 U.S. at 278.

      Petitioner’s claims do not appear to be “plainly meritless.” Wagner v.

Smith, 581 F.3d at 419. Further, petitioner could assert that he did not

properly raise this claim in the state courts due to the ineffective assistance

of appellate counsel. Id., at 419, nn. 4 and 5.

      When a district court determines that a stay is appropriate pending

exhaustion of state court remedies, the district court “should place

reasonable time limits on a petitioner’s trip to state court and back.” Rhines,

544 U.S. at 278. To ensure that petitioner does not delay in exhausting his

state court remedies, the Court imposes upon petitioner time limits within

which he must proceed. See Palmer v. Carlton, 276 F.3d 777, 781 (6th Cir.

2002). Petitioner must present his claims in state court by filing a post-

                                        4
Case 2:16-cv-12721-DPH-PTM ECF No. 20 filed 05/18/20    PageID.1651      Page 5 of 5




conviction motion for relief from judgment with the state trial court within

sixty days from the date of this Order. See id. Further, he must ask this

Court to lift the stay within sixty days of exhausting his state court

remedies. See id. “If the conditions of the stay are not met, the stay may

later be vacated nunc pro tunc as of the date the stay was entered, and the

petition may be dismissed.” Palmer, 276 F.3d at 781 (internal quotation

omitted).

      IT IS HEREBY ORDERED THAT:

      The habeas petition is held in abeyance. The petitioner must file a

motion for relief from judgment in state court within sixty (60) days of

receipt of this order. He shall notify this Court in writing that such motion

papers have been filed in state court. After the petitioner fully exhausts his

claims, he shall file an amended petition within sixty (60) days after the

conclusion of the state court post-conviction proceedings, along with a

motion to lift the stay. Failure to comply with any of the conditions of the

stay could result in the dismissal of the habeas petition. Calhoun v. Bergh,

769 F.3d 409, 411 (6th Cir. 2014).

                               s/Denise Page Hood
Dated: May 18, 2020            Chief Judge, United States District


                                       5
